Citation Nr: 0002797	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for headaches as the 
residual of a head injury.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right patella injury, including traumatic 
arthritis, for the period from June 28, 1994, through March 
26, 1997.

Entitlement to a rating in excess of 20 percent for the 
residuals of a right patella injury, including traumatic 
arthritis, for the period from March 27, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from August 1972 to November 
1972.

This appeal arose from a January 1995 rating decision which 
denied service connection for the residuals of a head injury 
and for a left knee disability and continued a 10 percent 
disability evaluation for the residuals of a right knee 
proximal patella injury, including traumatic arthritis.

The veteran's case was remanded by the Board of Veterans' 
Appeals (Board) in July 1998 and in June 1999.  In a 
September 1999 rating decision the veteran's claim for 
service connection for a left knee disability was granted and 
a 20 percent disability evaluation was assigned for the 
residuals of a right patella injury, effective March 27, 
1997.  The case was returned to the Board in December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has chronic headaches which is 
related to her period of active military service.

3.  The manifestations of the veteran's right knee disability 
with degenerative joint disease for the period from June 28, 
1994, through March 26, 1997, include complaints of pain; 
moderate impairment of the right knee was not demonstrated 
and neither extension nor flexion was limited.

4.  The current manifestations of the veteran's right knee 
disability with degenerative joint disease include complaints 
of extreme pain, including with motion, and impaired gait.
CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for chronic headaches as the residual of a head 
injury has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  A disability evaluation in excess of 10 percent for a 
right knee disability for the period from June 28, 1994, 
through March 26, 1997, is not for assignment.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Code 5257 
(1999).

3.  The criteria for a 30 percent disability evaluation for a 
right knee disability for the period from March 27, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 
4, Code 5257.

4.  A separate 10 percent disability evaluation for 
degenerative joint disease of the right knee is for 
assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that at the time 
of her examination in August 1972 for entry into service she 
reported having experienced frequent or severe headaches.  On 
examination she was found to be neurologically normal.  
Service clinical records reflect that later the same month 
the veteran complained of a headache and itching eyes.  In 
September 1972 it was reported that she banged into a locker 
and cut her right wrist.  Later the same month it was 
reported that she had experienced headaches on top for the 
past four years which had mildly changed over that time.  
Pain in her eyes was noted.  In October 1972 she complained 
of headaches and knee pain.  On examination in October 1972 
for separation from service she was again found to be 
neurologically normal.  In the summary of defects and 
diagnoses no chronic headache disability was noted.

On an April 1973 Department of Veterans Affairs (VA) medical 
examination there were noted to be no significant neurologic 
abnormalities.   No diagnosis of a headache disability was 
made.  Following an April 1973 VA orthopedic examination, the 
diagnoses included history of right knee injury with no 
objective evidence of disabling residuals found on physical 
examination, said to be symptomatic.  X-ray examination of 
the right knee was negative.

VA outpatient treatment records dated from May to November 
1973 and statements from a private physician dated in August 
1973 included no references to headaches.

In a February 1974 rating decision service connection was 
granted for a right knee injury.  A non-compensable 
disability evaluation was assigned.

Another VA orthopedic examination of the veteran was 
conducted in July 1974.  The diagnoses included history of 
injury to right knee, recovered from with no residuals on 
physical examination.  X-ray examination of the right knee 
was negative.  In August 1981, following another VA 
orthopedic examination, the diagnoses included history of 
injury to right knee with slight laxity of the medial 
collateral ligament and mild atrophy and weakness of the 
right lower extremity.  X-ray examination of the right knee 
was again negative.  In a September 1981 rating decision the 
disability evaluation for the veteran's right knee disability 
was increased to 10 percent.

In April 1982 medical records were received from Woodlawn 
Hospital showing that the veteran had been hospitalized in 
March and April 1979 for treatment of chronic endometriosis 
and had been hospitalized in October 1980 for treatment of 
asthma and myopia.  A skull X-ray examination in October 1980 
was reported to be normal.  In an April 1982 statement Kumar 
M. Kaliana, M.D., stated that he had been treating the 
veteran since April 1977 for colds and asthma.  No references 
to headaches were made.
VA medical records covering the period from February to 
August 1982 reflect that the veteran was in an automobile 
accident in March 1982 and that her complaints following the 
accident included back and chest pain and headaches.  The 
diagnosis following an August 1982 VA orthopedic examination 
included residuals of injury of right knee with slight laxity 
of the medial collateral ligament, with history of recurrent 
subluxation of the right patella, post recent proximal 
patellar realignment, and with limitation of flexion of the 
knee and weakness of the right thigh, symptomatic.  In a 
November 1982 rating decision the disability evaluation for 
the veteran's right knee disability was increased to 20 
percent.

On VA orthopedic examination in November 1986 the veteran's 
gait and station were normal.  On extension and flexion of 
the right knee, which was entirely within normal limits, 
there was moderate to severe subpatellar crepitation.  The 
collateral and cruciate ligaments were intact and there was 
no evidence of rotatory instability.  McMurray's sign was 
negative and an X-ray examination of the right knee was 
reported to be normal.  By rating decision in December 1986 
the disability evaluation for the veteran's right knee 
disability was reduced from 20 percent to 10 percent.

Records from Michael Reese Hospital reflect that the veteran 
was seen in February 1992 for left foot pain.  In January 
1993 her complaints included right knee pain.  An X-ray 
examination of the knees in March 1994 was reported to show 
mild degenerative changes in the right and left knee 
demonstrated with small spur formation.  There was also soft 
tissue swelling of both knees with possible joint effusion.

At the time of a January 1994 VA orthopedic examination the 
veteran complained of having a problem with right knee pain.  
On examination there was tenderness on palpation of the 
patella.  She was unable to squat secondary to obesity.  The 
right knee was unstable and range of motion of the right knee 
showed some limitation.  There was apparently poor extension.  
The final diagnoses included surgery of the right knee for 
realignment with limitation of motion and instability of the 
right knee, pain on weight-bearing and swelling.
A VA neurologic examination was conducted in September 1994.  
At this time the veteran reported that she had headaches 
waking up daily.  Following examination, the examiner 
indicated that the exam just showed low mentation probably 
related to I.Q.  It was indicated that electroencephalogram 
and computerized tomography scan would be done to rule out 
seizures and lesions.  It was subsequently reported that the 
veteran did not report for the scheduled tests.

A VA orthopedic examination was also conducted in September 
1994.  At this time it was noted that the veteran's obesity 
made an accurate examination difficult.  The findings on 
examination included no effusion and an old surgical scar of 
the right knee.  It was noted that there was no gross 
instability of the right knee; the examiner indicated that 
the veteran could not be evaluated for subtle instability.  
Both flexion and extension of the right knee were full.  It 
was reported that an X-ray examination of the right knee was 
negative for fracture or subluxation and that there was early 
patellar arthritis of the right knee.

As noted above, the January 1995 rating decision continued a 
10 percent disability evaluation for the residuals of a right 
knee proximal patella injury, including traumatic arthritis.

VA outpatient treatment records reflect that when the veteran 
was seen in March 1996 it was reported that she was using a 
walker because she had fallen on ice and hurt her knee and 
foot.  She reported that she was having side-effects from 
Zoloft, including headaches.

Records from Little Company of Mary Hospital reflect that in 
March 1997 the veteran complained of bilateral knee pain, 
especially on the left.

Another VA neurologic examination was conducted in May 1997.  
At this time the veteran related a history of having fallen 
in boot camp, hitting her head on a bed rail.  She indicated 
that she had sought medical attention and, at the same time, 
hurt her elbows, knees and other joints.  She stated that she 
did not have a head wound and did not have X-rays taken.  She 
reported that she started having headaches and was sent to a 
psychiatrist.

The veteran's current complaints included a nervous condition 
and she stated that she could not think.  She reported memory 
lapses, bad dreams and seeing things that were not there.  
She complained of having headaches on the top and the back of 
her head which were described as a throbbing pain which 
occurred every day and lasted for a few hours.  The pain was 
constant with some relief with Advil.  Following physical 
examination, the diagnosis was history of head injury, no 
residuals.

Additional VA outpatient treatment records reflect that in 
September 1998 the veteran's complaints included bilateral 
knee pain.

Another VA orthopedic examination of the veteran was 
conducted in August 1999.  At this time the veteran reported 
that she had been told that she was too young for a knee 
replacement.  The pain was equally severe in both knees and 
was 10/10 in intensity.  The pain limited her movement to the 
point where she could walk no more than ten feet without 
having to rest.  She was unable to climb stairs, could stand 
for a maximum of five minutes and could sit for thirty 
minutes before experiencing increased discomfort.  She was 
unable to stoop, crawl or squat.

On examination of the right knee, a nineteen centimeter, 
anteriorly located surgical scar was noted.  The knee was 
non-tender and the joint appeared to be stable.  Flexion of 
the knee was to 70 degrees with pain occurring at 50 degrees.  
Gait and station was reported to reveal a rather unstable, 
stiff-legged, awkward, uncomfortable gait.  The veteran 
walked unassisted without cane or crutches.  The diagnoses 
included post-traumatic arthralgia, treated surgically, of 
the right knee, X-rays showed essentially within normal 
limits.

As previously noted, the September 1999 rating decision 
assigned a 20 percent disability evaluation for the residuals 
of a right patella injury, effective March 27, 1997.

Analysis

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, her appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), lay observation is competent.  If 
chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see Jones v. Brown, 7 Vet. App. 
134 (1994) (citing Grottveit in holding that secondary 
service connection claim for glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
chronic headaches as the residual of a head injury.  The 
veteran has contended that a head injury she sustained in 
service lead to the development of chronic headaches.  
Considering the evidence of record in this case, the Board 
finds that this claim for service connection is not well 
grounded.

While the veteran has maintained that she has a current 
chronic headache disability which is related to events in 
service and she is certainly competent to describe her 
immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorder and the 
cause to which it have been attributed by the veteran.  
Although the veteran has stated what she believes is the 
cause of this disability, she has not submitted any competent 
evidence, such as a physician's opinion, confirming this.  
The VA examiner in 1997 noted the history of the injury given 
by the veteran, had the opportunity to review the entire 
record, examined the veteran and made a current diagnosis; 
the examiner concluded that there was a history of injury 
with no current residuals.  The veteran's personal opinion as 
to the relationship between the claimed disorder and service 
is not competent medical evidence required of a well-grounded 
claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for chronic headaches as the residual of a head 
injury.  38 U.S.C.A. § 5107(a).  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  See Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support her claim that she has the 
claimed disorder that is in any way related to her period of 
service, the Board finds that she has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. at 79.

II.  Increased Evaluations

The veteran is seeking a rating in excess of 10 percent for 
the residuals of a right patella injury, including traumatic 
arthritis, for the period from June 28, 1994, through March 
26, 1997, as well as a rating in excess of 20 percent for the 
residuals of a right patella injury, including traumatic 
arthritis, for the period from March 27, 1997.  The Board 
finds that these claims are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
claims that are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question has 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is being rated under Diagnostic Code 
5257 for impairment of the knee with recurrent subluxation or 
lateral instability; a 10 percent disability evaluation was 
in effect from June 28, 1994, through March 26, 1997, and a 
20 percent disability evaluation has been in effect since 
March 27, 1997.

A 10 percent disability evaluation is for assignment under 
Diagnostic Code 5257 where there is slight impairment of the 
knee with recurrent subluxation or lateral instability, a 20 
percent disability evaluation will be assigned for moderate 
impairment and a 30 percent disability evaluation is for 
assignment where the impairment is severe.

Under Diagnostic Code 5260 a 30 percent disability evaluation 
may be assigned where flexion is limited to 15 degrees, a 20 
percent disability evaluation may be assigned where flexion 
is limited to 30 degrees and a 10 percent disability 
evaluation will be assigned where flexion is limited to 45 
degrees.  Under Diagnostic Code 5261, where extension is 
limited to 20 degrees a 30 percent disability evaluation will 
be assigned, where extension is limited to 15 degrees a 20 
percent disability evaluation may be assigned and a 10 
percent disability evaluation will be assigned where 
extension is limited to 10 degrees.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 (1999) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999) when 
evaluating orthopedic disabilities.  The Court found that the 
applicable Diagnostic Code in that case does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that her service connected right 
knee disability causes significant pain and avers that 
increased ratings for her right knee disability are warranted 
under the provisions of Diagnostic Code 5257, applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is not warranted for the period from June 
28, 1994, through March 26, 1997.

The evidence pertaining to the period from June 28, 1994, 
through March 26, 1997, when a 10 percent disability 
evaluation was in effect, includes the findings made on a 
September 1994 VA examination.  While the veteran's 
representative has raised a question as to the stability of 
the veteran's right knee, the examination included findings 
of no right knee effusion and no gross instability of the 
right knee.  Moreover, both flexion and extension of the 
right knee were full and an X-ray examination of the right 
knee was negative for subluxation.

On the basis of the above analysis, a preponderance of the 
evidence is against a rating higher than the 10 percent 
currently assigned for the period in question.  Given the 
nature and severity of the pertinent symptomatology, the 
Board finds that the 10 percent evaluation assigned for the 
period from June 28, 1994, through March 26, 1997, was 
appropriate.  Moderate impairment of the right knee was not 
demonstrated or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4, Code 5257.  As the evidence is not in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b).

Turning to the question of a rating in excess of 20 percent 
for the veteran's right knee disability for the period from 
March 27, 1997, the recent VA examination showed that the 
veteran's right knee pain, which she described as 10/10 in 
intensity, limited her movement to the point where she could 
walk no more than ten feet without having to rest.  She was 
unable to climb stairs, could only stand for a maximum of 
five minutes and could only sit for thirty minutes before 
experiencing increased discomfort.

While the knee was non-tender and the joint appeared to be 
stable, her gait was depicted as rather unstable, stiff-
legged, awkward, and uncomfortable.  While the Board notes 
that several other factors, including her left knee 
disability and her obesity, are affecting the veteran's 
ability to function, on the basis of the above analysis, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that a 30 percent evaluation is appropriate.  Severe 
impairment of the right knee is approximated.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § Part 4, Code 5257.

It is herein noted that the veteran has developed 
degenerative arthritis of the right knee.  Degenerative 
arthritis, under Diagnostic Code 5003, is rated based on 
limitation of motion of the affected joint under the 
appropriate diagnostic code.  In a precedent opinion, the VA 
Office of General Counsel (OGC) held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Code 5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  As this veteran does 
experience painful right knee motion, meeting the 
requirements for a 10 percent disability evaluation under 
Diagnostic Code 5003, and her right knee disability is not 
compensably rated under a diagnostic code which is based, in 
whole or in part, on limitation of motion, a separate rating 
for the degenerative arthritis may be assigned.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).



ORDER

Entitlement to an increased evaluation for the residuals of a 
right patella injury for the period from March 27, 1997, and 
to a separate 10 percent disability evaluation for 
degenerative joint disease of the right knee is granted.  To 
this extent the appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for headaches as the 
residual of a head injury and to an increased evaluation for 
the residuals of a right patella injury for the period from 
June 28, 1994, through March 26, 1997, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

